Citation Nr: 1438841	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-12 015	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for post operative residuals of a ruptured Achilles tendon of the right ankle.

3.  Entitlement to a rating in excess of 10 percent for left ankle Achilles tendinopathy, with residual scar.

4.  Entitlement to an initial rating in excess of 10 percent for post traumatic stress disorder (PTSD) and major depressive disorder.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease L5-S1; left leg 3mm shorter than right; and congenital scoliosis, thoracic spine without lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to May 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office that, in pertinent part, granted increased initial ratings of 10 percent for hypertension, post operative residuals of a ruptured Achilles tendon in the right ankle, and left ankle Achilles tendinopathy with a residual scar.  Each 10 percent rating was assigned effective from June 1, 2009, the day after the Veteran's separation from service.  The case is also on appeal, based on disagreement with the initial 10 percent ratings assigned for such disabilities, from a January 2010 rating decision that granted service connection for PTSD and major depressive disorder and a spine disability listed therein as "degenerative disc disease L5-S1, left leg 3mm shorter than right, and congenital scoliosis, thoracic spine without lower extremity radiculopathy."

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claims on appeal and to obtain a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran was last afforded VA compensation examinations to assess the severity of his service connected hypertension and right and left ankle disabilities five years ago in August 2009.  He was last afforded VA compensation examinations to assess the severity of his service connected PTSD and major depressive disorder and spine disorder in November 2009 [the May 2014 brief from the Veteran's representative reported findings from these examinations, but incorrectly stated the examinations were conducted in November 2012].  In his April 2011 substantive appeal, the Veteran in, great detail, described the current manifestations and limitations associated with the service connected disabilities that suggest a possible worsening in the severity of the Veteran's service connected disabilities since the 2009 VA examinations.  

Given the above, and as the Board finds the current record to be inadequate to determine the proper ratings to be assigned for the service connected disabilities at issue, the Board finds that new VA examinations are necessary to determine the current severity of the service connected disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

This remand will also afford the AOJ the opportunity to initially address the contention raised in the May 2014 brief from the Veteran's representative with regard to, based on assertions relating these conditions to hypertension, whether the separate compensable ratings are warranted for headaches and tinnitus, and if not, whether those reported conditions support the assignment of an extra-schedular rating for hypertension.  The remand will also afford the AOJ the opportunity to have an examiner address another argument raised in the May 2014 brief by determining whether the Veteran's service connected ankle conditions reflect "marked" limited motion, thereby warranting 20% evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

Prior to arranging for further examinations, and to ensure that the record before each examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters that are being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the requested development with respect to obtaining additional records, arrange for VA examinations to assess the severity of the service connected hypertension.  The Veteran's electronic record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  In particular, the examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104 Diagnostic Code 7101 (2013).  The examiner should also state whether the Veteran has headaches or tinnitus as a result of hypertension, and assess the severity of any such condition related to hypertension. 

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected hypertension.  

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  Also after completion of the requested development with respect to obtaining additional records, arrange for VA examinations to assess the severity of the service connected ankle and spine disabilities.  The Veteran's 
record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to the examiner(s) for review in connection with the examinations.  A notation to the effect that this review has taken place should be made in the evaluation reports.

The examiner(s) should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected back and shoulder disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether either ankle disability results in marked limitation of motion.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Also, the examiner(s) should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected ankle and spine disabilities.  

The examiner(s) should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected PTSD with major depressive disorder.  The Veteran's record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for evaluation of psychiatric disabilities under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  In addition, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting the severity of the service connected psychiatric symptoms.  The examiner should also offer an opinion as to the impact of such symptoms upon employment.   

The examiner should set forth all examination findings and any psychological or psychiatric testing results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ is re-adjudicate the claims that have been remanded.  As requested by the Veteran's representative, and dependent on the opinion in this regard rendered by the medical professional who conducts the examination to assess the severity of hypertension, the AOJ should also determine whether separate ratings are warranted for headaches or tinnitus, or whether a referral of the claim for an increased rating for hypertension to the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) is warranted.  

To the extent the adjudication above does not result in a completely favorable resolution of the claims on appeal, the Veteran and his representative should be issued a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



